Citation Nr: 1527937	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected scars, residuals of head injury, skull fracture and Baha implant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran served on active duty from December 1974 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of a higher rating for traumatic brain injury has been raised by the record in July 2010 and July 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the medical evidence reveals that the Veteran's service-connected scars, residuals of head injury, skull fracture and Baha implant, may have worsened in severity since the July 2009 VA examination and grant of a 10 percent disability rating, effective June 26, 2007.  In light of the Veteran's continuous treatment, including skin overgrowth from the Baha implant surgery, and the time lapse since the last VA examination in July 2009, a new VA examination is necessary to assess the current severity of the Veteran's claimed scars, residuals of head injury, skull fracture and Baha implant.  See 38 C.F.R. § 3.327(a).  Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's recent treatment records from the VA Medical Center and associate the records with the claims file.

2.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's scars, residuals of head injury, skull fracture and Baha implant.  The claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings of the Veteran's scars, residuals of head injury, skull fracture and Baha implant, are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after the above and any other necessary development has been completed, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







